DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43, 46, 47, 49, 50, and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0349124A1), hereinafter referred to as D2, in view of Nagata et al. (WO 2015174326 A1), hereinafter referred to as D3, machine translation included.
Regarding claims 43, 47, and 50, D2 discloses a system and method for configuration resource indication in wireless communication, which comprising:
Receiving a CSI-RS on the first resource (Referring to Figures 6, 7, and 19, receiving a CSI-RS on a designated resource, see paragraphs 0323-0331,); and transmitting a SRS on an SRS resource associated with the first resource, based on reception of the CSI-RS (Referring to Figures 6, 7, and 19, transmitting an SRS on an SRS resource associated with the configuration information, corresponding to the CSI-RS resources, following the CSI-RS measurement resource (reception) according to the configuration information that relates the CSI-RS to the SRS.  See paragraphs 0084-0094, 0108, and 0109.)
D2 does not disclose receiving configuration information for a first resource for a CSI-RS, configuration information configuring a partial frequency band for the CSI-RS and wherein the first resource is within the partial frequency band, and the UE receives no CSI-RS outside the partial frequency band.
D2 teaches transmitting CSI-RS configuration information, see paragraph 0084, bur does not explicitly teach a partial frequency band for the CSI-RS and the UE receiving no CSI-RS outside the partial frequency band.  D3 teaches the station has a transmission/reception unit which performs transmission and reception with respect to a user terminal using frequency-divided paired bands (equivalent to a first and second partial frequency band). A control unit controls to perform the uplink (UL) and DL transmissions in the frequency-divided paired bands. A generation unit generates a DL control signal for controlling the UL and DL transmissions in the frequency-divided paired bands. The control unit controls transmission of DL control signal from other band pairs up with the frequency-divided paired bands, as such the UE would receive no CSI-RS outside of its band as the UL and DL are separated.  See abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the paired bands of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve system throughput by optimizing uplink and downlink transmission according to network conditions.

Regarding claims 46, 49, and 53, the primary reference further teaches discloses wherein information related to a beam for transmission of the SRS is determined by the UE (Referring to Figures 6, 7, and 19, UE transmitting SRS measurement in a beam direction for a beam alignment process.  See paragraphs 0084-0094, 0108, and 0109.)

Regarding claims 54-56, the primary reference further teaches wherein the SRS resource is a frequency domain resource configured by an SRS resource configuration (Referring to Figures 6, 7, and 19, time/frequency resource configured by configuration information for the SRS resource.  See paragraphs 0084-0094, 0108, and 0109.)

Regarding claims 57-59, the primary reference further teaches selecting, by the UE using an RS configuration received from a base station, a configuration of the SRS based on a detected beam of the CSI-RS (Referring to Figures 6, 7, and 19, utilizing the configuration information received by the UE, corresponding to RS configuration information, to assign the time/frequency relationship between the SRS and CSI-RS according to the CSI-RS time/frequency assignment and transmission (detected beam of CSI-RS).  See paragraphs 0084-0094, 0108, and 0109.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 43, 46, 47, 49, 50, and 53-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onggosanusi (US 20180287757 A1) - receive configuration information for a channel state information reference signal (CSI-RS) and a sounding reference signal (SRS) and to downlink control information (DCI) that includes a DCI field for an aperiodic SRS transmission request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462